Case 8:20-cv-01991-VMC-AEP Document 25 Filed 04/16/21 Page 1 of 4 PageID 138




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   ABNER WILLIAMS,

              Plaintiff,

   v.                                  Case No. 8:20-cv-1991-VMC-AEP

   RIPA & ASSOCIATES, LLC, and
   FLORIDA ASPHALT CONTRACTORS, LLC,

             Defendants.
   ______________________________/
                                   ORDER
         This matter comes before the Court upon consideration of

   the parties’ Joint Motion for Approval of Settlement and to

   Dismiss the Case with Prejudice, (Doc. # 24), filed on April

   9, 2021. The Court grants the Motion and dismisses this case

   with prejudice.

   I.    Background

         Plaintiff Abner Williams initiated this action against

   his former employers, Ripa & Associates, LLC and Florida

   Asphalt Contractors, LLC, on August 25, 2020. (Doc. # 1). The

   complaint alleges discrimination, harassment, and retaliation

   in violation of 42 U.S.C. § 1981, Title VII, and the Florida

   Civil   Rights   Act,   as   well   as   unpaid   overtime   wages   in

   violation of the Fair Labor Standards Act (FLSA). (Id.).




                                       1
Case 8:20-cv-01991-VMC-AEP Document 25 Filed 04/16/21 Page 2 of 4 PageID 139




         On March 25, 2021, the parties filed a joint notice of

   settlement indicating they had resolved all claims in this

   case. (Doc. # 22). Now, the parties move for the Court’s

   approval of the settlement as it pertains to the FLSA claim.

   (Doc. # 24).

   II.   Analysis

         In   his   complaint,   Williams      alleges   that    Defendants

   violated the overtime wage provisions of the FLSA. (Doc. # 1

   at 22). Accordingly, the settlement between the parties is

   subject to judicial scrutiny. See Lynn’s Food Stores, Inc. v.

   United States, 679 F.2d 1350, 1353 (11th Cir. 1982).

         The parties have reached a settlement wherein it is

   agreed that Williams will receive $170.10 in unpaid overtime

   wages, and an equal amount in liquidated damages. (Doc. # 24

   at 2). The parties represent that this figure “represents

   full payment to [Williams] of all alleged unpaid wages under

   the FLSA,” and Williams “agrees he is being fully compensated

   for a reasonable estimate of his alleged unpaid wages.” (Id.

   at 4, 6).

         It has also been agreed that William’s counsel will

   receive $325.00 in attorneys’ fees and costs. (Id. at 2).

   The   parties    represent    that   this   figure    was    “negotiated

   separately from the amounts claimed by [Williams] for his



                                        2
Case 8:20-cv-01991-VMC-AEP Document 25 Filed 04/16/21 Page 3 of 4 PageID 140




   underlying claims and are not a function of any percentage of

   recovery.” (Id. at 7).

          Therefore, pursuant to      Bonetti v. Embarq Management

   Company, 715 F. Supp. 2d 1222, 1228 (M.D. Fla. 2009), and

   other   governing   law,   the   Court   approves   the   compromise

   reached by the parties in an effort to amicably settle this

   case.1 The settlement is fair on its face and represents a

   reasonable compromise of the parties’ dispute.

          Since the parties represent that the matter is “fully

   resolved,” (Doc. # 24 at 3), the Court finds it appropriate

   to dismiss this case with prejudice.




      1 In Bonetti, the court explained: “if the parties
      submit a proposed FLSA settlement that, (1) constitutes
      a compromise of the plaintiff's claims; (2) makes a
      full and adequate disclosure of the terms of
      settlement,   including   the   factors   and   reasons
      considered in reaching same and justifying the
      compromise of the plaintiff’s claims; and (3)
      represents that the plaintiff’s attorneys’ fee was
      agreed upon separately and without regard to the amount
      paid to the plaintiff, then, unless the settlement does
      not appear reasonable on its face or there is reason to
      believe that the plaintiff’s recovery was adversely
      affected by the amount of fees paid to his attorney,
      the Court will approve the settlement without
      separately considering the reasonableness of the fee to
      be paid to plaintiff’s counsel.” 715 F. Supp. 2d at
      1228.




                                     3
Case 8:20-cv-01991-VMC-AEP Document 25 Filed 04/16/21 Page 4 of 4 PageID 141




         Accordingly, it is

         ORDERED, ADJUDGED, and DECREED that:

   (1)   The parties’ Joint Motion for Approval of Settlement and

         to Dismiss the Case with Prejudice (Doc. # 24)                 is

         GRANTED.

   (2)   The   parties’   settlement     is   approved.   This   case   is

         DISMISSED WITH PREJUDICE.

   (3)   The Clerk is directed to CLOSE THE CASE.

         DONE and ORDERED in Chambers, in Tampa, Florida, this

   16th day of April, 2021.




                                     4
